Citation Nr: 1759368	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-27 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for groin injury residual, to include a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Appellant

ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1972 to February 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran died in November 2010.  The Appellant, the Veteran's surviving spouse, has been substituted as the claimant.  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017); see August 2010 VA Memorandum.  As the substituted claimant, the Appellant may proceed in furtherance of this identified claim that was still pending at the time of the Veteran's death, and has the same rights to submit additional evidence as did the Veteran.

The Veteran and Appellant testified at a hearing before an RO Decision Review Officer (DRO) in September 2010.  A transcript of the hearing is of record.  In the Veteran's July 2010 substantive appeal, he checked that he wished to have a hearing before the Board at his local VA office (a Travel Board hearing).  However, in an August 2010 communication, the Veteran indicated that he wished to have a hearing before a DRO, which was subsequently scheduled and held.  As such, the Board has deemed the Travel Board hearing request withdrawn.

This claim was previously before the Board in April 2016 and April 2017, when it was remanded for further evidentiary development.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Unfortunately, the issue of entitlement to service connection for groin injury residuals, to include a hernia, must be remanded for additional development before it is adjudicated.

The Veteran reported that while in service, he slipped as he was working on a tank and hit his right testicle, which resulted in a groin injury and an inguinal hernia.  See August 2009 Veteran's statement.  His February 1974 separation examination was silent as to groin injury, hernia, or any other genitourinary condition or complaint.  

The Veteran and the Appellant reported in several statements that soon after his discharge and their wedding, the Veteran began experiencing blood in his semen, pain, and a swollen right testicle.  He reported that he sought medical treatment through both the VA and a private family doctor, but that each clinician indicated that the pain and bleeding would go away with time.  By the Veteran's and Appellant's own accounts, medical records noting these consultations are not available.  See September 2010 DRO Hearing Testimony.  VA treatment records from January 1990 were located and note that the Veteran was seen by clinicians with complaints of bright red blood in his semen on two occasions with pain.  His testicles were noted to have no tenderness or edema.

While undergoing treatment for metastatic renal cancer between 2006 and 2010, the Veteran was diagnosed with inguinal lymphadenopathy and a hydrocele was documented.  He had evidence of both a left and a right inguinal hernia over the course of his cancer treatment.  

In June 2016, a VA clinician noted that the presence of an inguinal hernia was first documented in the Veteran's medical records related to his treatment for metastatic kidney cancer in 2010, when a CT scan revealed a large inguinal hydrocele.  The examiner stated that if the Veteran did experience a groin injury in active service, it was not an injury that resulted in a hernia, as there was no evidence of a hernia at the time of the Veteran's discharge.  The clinician added that it was unlikely that a hernia which became symptomatic during the Veteran's cancer treatment would have resulted from a groin injury he experienced more than 30 years prior.  

Another VA opinion was obtained in May 2017 pursuant to the April 2017 Board remand.  The opinion is largely a reiteration of the June 2016 opinion.  The clinician stated that because the Veteran's service treatment records and separation examination report are negative for evaluation or diagnosis of an inguinal hernia or hydrocele and CT imaging studies done over 30 years later documented such conditions, a nexus could not be established between those findings and the claimed groin injury in service.  

The Board finds that this opinion is inadequate for resolving the claim.  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The April 2017 Board remand requested that the VA clinician accept the Veteran's account of his in-service groin injury as accurate and that his history of the injury is competent.  However, the clinician largely based her opinion on the lack of documentation of the injury and the lapse in time between service and the diagnosis of an inguinal hernia/hydrocele without accepting the Veteran's account of the injury, discussing his and the Appellant's statements regarding bleeding and pain soon after discharge, and the 1990s medical records.  The opinion was not based upon consideration of the Veteran's pertinent medical history and his lay assertions, and did not provide detail sufficient to allow the Board to make a fully informed determination.  There was no mention of accepted medical knowledge of this type of injury and whether or not it leads to conditions such as that which the Veteran had.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  As such, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's complete file to a VA clinician with appropriate expertise to determine whether the Veteran's inguinal hernia and hydrocele were related to his service, to include the groin injury which he described.  The clinician should provide an opinion as to whether it is more likely than not (50 percent or better probability) that the groin injury residuals/hernia originated during the Veteran's active service, or is otherwise etiologically related to the Veteran's active service.

The clinician should accept the late-Veteran's account of his in-service groin injury as accurate and that his history of the injury is competent.

The clinician should specifically address the statements of the Veteran and the Appellant that he sought treatment soon after service for blood in his semen, pain, and swelling in his right testicle, including the January 1990 medical records.

The clinician must provide a rationale for any opinions and should discuss the relationship, if any, of the type of injury sustained by the Veteran in service and his later diagnosis of inguinal hernia/hydrocele.  If the clinician is unable to provide the required opinion, he or she should explain why.  If the clinician cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the clinician should identify the additional information that is needed.

2.  Readjudicate the Appellant's claim.  If the benefit sought on appeal is not granted provide the Appellant and her representative a Supplemental Statement of the Case, giving them adequate time to respond, prior to returning the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




